DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 2/2/2022 with respect to the 101 rejections and the 102 and DP rejections using Akita have been fully considered and are persuasive.  The 101 rejections and the 102 and DP rejections using Akita have been withdrawn. 
Applicant's arguments filed regarding the Kroll reference have been fully considered but they are not persuasive. The applicant argues that all of Kroll’s electrodes 206 are defibrillation electrodes. The Examiner respectfully disagrees. Kroll discloses that the electrodes 206 can be used for any of “sensing, pacing and shocking” (see Col. 5, lines 4-10). Therefore, as described by Kroll, any of electrodes 206 are “configured to be used for ventricular pacing” if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The rejections using Kroll are still considered proper. Any new rejections are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll (US 7,640,065).
Regarding claims 1, 6 and 7, Kroll discloses a cardiac net as seen in figure 11. The net includes a first strip-like pacing/defibrillation electrode 206a located on an upper side of the cardiac net and the heart and a second strip-like pacing/defibrillation electrode 206b located on a lower side of the cardiac net and the heart and a third strip-like pacing/defibrillation electrode 206c located between the first and second electrodes (see figure 11, Col. 13, lines 26-62, such that the electrodes are arranged on a lower side of half a height of a cardiac ventricle corresponding to the location shown in applicant’s figure 3). Kroll discloses that the electrodes 206 can be used for any of “sensing, pacing and shocking” (see Col. 5, lines 4-10). Therefore, as described by Kroll, any of electrodes 206 are “configured to be used for ventricular pacing” if so 
The pacing electrodes and defibrillation electrodes are connected in parallel to an implantable cardioverter defibrillator 10 (Col. 4, lines 14-38). The pacing/defibrillation electrodes are arranged to cover a lower side of half a height of a cardiac ventricle and cover at least half the circumference of the ventricle (figure 11 and Col. 13, lines 5-62). A non-conductive portion 202/218 made of a stretchable mesh is located between the first and second electrodes (figure 3, 10, 11, 12 and Col. 8, lines 17-57 and Col. 12, lines 31-57 and Col. 13, lines 26-62). 
Regarding claim 2, the Examiner considers the portions 206 shown in figures 10-12 as a “stretchable mesh.”
Regarding claim 4, as seen in figure 11, the strip-like electrodes are parallel to each other.
Regarding claim 5, the pacing electrode is fully configured to overlay a center of a spiral wave reentry that triggers ventricular fibrillation, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, the electrodes are shown having different areas in figure 11.
Regarding claims 10 and 12, a connector 50 inherently connects/jacks into defibrillator 10 to electrically connect the electrodes via wires/leads 204 (Col. 5, lines 4-10 and figure 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll.
Regarding claim 3, Kroll discloses another embodiment shown in figure 12. Kroll discloses that the one or more pacing/defibrillation electrodes can extend around the entire periphery/circumference of the heart (Col. 13, lines 39-62). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize pacing/defibrillation electrodes extending around the entire periphery/circumference of the heart in Kroll as suggested in another embodiment of Kroll as, applying KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations… The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Akita et al. (US 2021/0236833, hereinafter Akita).
Regarding claims 9 and 11, Kroll is silent as to the non-conductive portion being made of an absorbable thread and for the conductive wires to form loops woven into the mesh that forms each electrode. Akita is analogous art with Kroll and discloses electrodes made of a stretchable mesh/loops made of conductive thread that is arranged to cover a lower side of half a height of a cardiac ventricle and the entire circumference of the ventricle (figures 1A-2B and par. 0038-0039). A non-conductive portion 23 made of a stretchable mesh made of non-conductive absorbable thread is located between the first and second electrodes (figure 2B and par. 0013, 0038 and 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Kroll to include the non-conductive portion being made of an absorbable thread and for the conductive wires to form loops woven into the mesh that forms each electrode as taught by Akita in order to only contact the heart without generating a touching pressure when a left ventricular end-diastolic pressure (LVEDP) is normal or below normal (10 mmHg or less), to generate a left ventricle surface touching pressure of 5 mmHg or more in a mode of heart failure (LVEDP ≥18 mmHg, heart failure Forester class IV), and to generate a touching pressure of 10 mmHg when the LVEDP is 30 mmHg. Owing to this, an effect of prevention or suppression of a cardiac remodeling can be exhibited without disturbing expansion of the heart in a situation where the LVEDP is low, while preventing or suppressing excessive expansion of the heart in a situation where the LVEDP is high.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792